OPINION OF THE COURT
Ross, J.
The predicate for the police activities during the late evening hours of August 3, 1979, and the early morning hours of August 4, was an anonymous call to the police emergency number — 911. The unidentified caller stated that a 5 foot, 10 inch tall, Hispanic male, with an Afro hairstyle wearing light blue pants and a light colored T-shirt, was observed at the intersection of 96th Street and Amsterdam Avenue, carrying a gun wrapped in a white shirt. The subsequent radio transmission to officers on the street relayed that there was a man with a gun at the aforesaid location and provided the above description.
*417Two uniformed officers, Joseph Lisi and George Fourcell, who had, respectively, 12 years and 5 years of police service, immediately responded. Both officers recalled receiving this radio message around midnight on August 3. They remembered this detail because they had just started their tour of duty, which commenced shortly before midnight. At the designated intersection, the officers observed approximately five other people standing about, none of whom matched the description provided, and none of whom were carrying a white shirt. The officers then saw defendant walking on Amsterdam Avenue between 96th and 95th Streets in a southerly direction, away from the patrol car. Defendant was carrying a white shirt in his right hand. In addition, he was wearing a white or “light colored” short sleeve shirt, which, after defendant’s arrest, was found to be a banlon shirt with a small, round collar. One could easily have assumed this to be a T-shirt.
Officer Fourcell exited from the car and followed defendant on foot. Officer Lisi drove ahead of defendant and saw him turn into 95th Street. Once on this side street, defendant ascended the front three steps of the first building. Lisi emerged from the patrol car and saw defendant bend over and attempt to open the front door with his left hand and, with his right hand, attempt to place the white shirt he was carrying on the ground. At that moment, Lisi approached, his gun bolstered, and placed his hand on the white shirt, which defendant was now attempting to discard, and felt a hard object thereunder. The defendant would place emphasis on the fact that this officer did not identify himself, despite the fact that he was in uniform. A few seconds later Lisi’s partner approached and, with gun drawn, directed defendant, who was then engaged in a struggle with Police Officer Lisi, not to move. The officers recovered a loaded black .22 calibre revolver from the shirt and it is this physical evidence which defendant seeks to suppress.
Police Officers John O’Connor and Thomas Slater, who were patrolling in an unmarked vehicle, also responded to the radio transmission of a man with a gun. These officers remembered that this incident took place at about midnight of August 3. Arriving at 95th Street and Amsterdam *418Avenue, Officer Slater exited the car and ran up the steps to help the other officers who were still struggling with defendant. Slater grabbed defendant by one arm and, as defendant attempted to reach into his waistband, this officer slapped defendant once with his left hand, which was open and not clenched in a fist. Defendant continued to struggle with these officers, who now numbered three, and to curse at them until he was handcuffed and placed into the radio car. Once in this vehicle, and after the appropriate preinterrogation warnings had been given, defendant stated, “I didn’t do anything.”
Defendant’s version of this incident, which was rejected by the jury, differs greatly. At trial, Fernandez asserted that he was at that particular building on West 95th Street at approximately 9:00 p.m. in order to look for an apartment with heat since winter was soon approaching. Apparently, the jury found it difficult to believe that defendant was seeking an apartment with heat during the middle of the summer. In addition, defendant testified that he undertook this excursion at 9:00 p.m., approximately three hours before Officers Lisi and Fourcell came on duty. In any event, he rang the front door bell, and after no one answered, he descended the stairs. He testified that at the street level a man ran up to him and placed a gun to his neck. Defendant maintained that he believed that he was being robbed, despite the fact that the alleged assailant was dressed in a uniform of a New York City policeman and had just exited from a marked police vehicle. Defendant’s theory for robbery was based on the fact that he had just learned that the owner of an adjacent dry cleaning establishment summoned the police in order to break up a street fight. Defendant thought that the person who first approached him was one of the combatants in this alleged struggle. However, the officers who testified at trial observed no disturbance on the street, nor did they observe any commercial establishments nearby. In any event, defendant asserted that he did not witness this fight but he did see several people flee. One individual, who ran past defendant, had a “bushy” Afro hairstyle. The defendant also saw this person discard a white object, similar to a white piece of paper. The defendant did not hear a noise as *419this white object struck the ground. At this point, a second man approached the defendant holding the white object and struck him several times with the butt of a gun.
Defendant urges that the activities of the police were equivalent of an arrest. We do not agree. The conduct of the authorities on the night of this incident are more closely analogous to a “stop and frisk”. Even though an individual is seized, as was the defendant herein, not every encounter of this nature constitutes an arrest. “[W]hen the intrusion involved is of sufficient magnitude, an ‘arrest’ will be said to occur” (People v Chestnut, 51 NY2d 14, 20); here the actions of Officers Lisi and Fourcell were sufficiently limited so that no arrest actually took place.
The officers were responding to a volatile situation of a “man with a gun”, and, indeed, this street encounter could have been life threatening. At the described location the officers observed defendant wearing a light colored shirt, and at midnight the color of a shirt and whether a shirt has a small collar, are not features easily discernable. In any event, these officers observed defendant carrying a white shirt in his hand, which conformed to the radio transmission. This transmission indicated that a gun was concealed in the shirt. The officers testified that defendant was the only person on the street at that time who was carrying such an object. The dissent minimizes this fact and places undue emphasis on a height differential and a different hairstyle from that in the radio call. It is common knowledge that descriptions are rarely a picture image of a subject. Even trained observers will disagree, particularly over the height of a person. But these differences do not negate the fact that the police were presented with a situation which required immediate action. At the place stated in the radio transmission, there appeared but one person, out of several others, who generally resembled the description of the man with a gun. This person, the defendant herein, was, as in the description provided, carrying a white shirt. The first officer, who approached defendant, merely touched the shirt, which defendant was attempting to discard, and upon feeling a hard object, his suspicions, and the accurateness of the radio transmission, were confirmed. The fact that Officer Foúrcell was the second officer *420to arrive, and once there immediately aimed a gun at defendant, who was then involved in a scuffle with his partner, does not elevate this stop to an arrest. As this court has previously stated: “There is in any frisk the element of a seizure, since an individual’s movement is curtailed and his person is subject to touching by other persons. But it requires more than an impairment of mobility to elevate a stop into an arrest. We are unaware of any statute or decisional authority that states that there is only one constitutionally acceptable manner of accomplishing a frisk” (People v Chestnut, 69 AD2d 41, 47-48, affd 51 NY2d 14). In Chestnut (supra) the encounter with the police involved a more restrictive intrusion than is presently before this court. There the police were responding to a radio run of armed robbery. After the authorities concluded that the defendant matched the description provided, they approached, with guns drawn, and ordered defendant and his two accomplices to lie face down on the ground. This court concluded, and the Court of Appeals later agreed, that the confrontation in Chestnut was a stop and frisk. The act of drawing a gun, as Officer Fourcell did, was a reasonable response to the facts known at the time by these participants and does not elevate this stop to an arrest.
Our conclusion that the actions of the police did not amount to an arrest does not complete our analysis. There remains to be considered the question of whether the actions of the police were justified under all the circumstances presented. We have been instructed that: “Courts simply must not * * * attempt to dissect each individual act by the policemen; rather, the events must be viewed and considered as a whole, remembering that reasonableness is the key principle” (People v Chestnut, 51 NY2d, at p 23). Based upon this standard, we believe that the conduct of these police officers was indeed reasonable! It must be remembered that the springboard for the police action was a radio run of a man with a gun. As indicated, when Officer Lisi stopped the defendant, he merely touched defendant’s hand, the hand which grasped the concealed gun. The officer then felt a hard object under the hand held shirt and a gun, containing five rounds of ammunition, was seized. *421Once these facts became known, defendant was properly arrested. The yardstick against which this conduct must be measured is not absolute certainty but, as previously stated, the test is reasonableness. Terry v Ohio (392 US 1, 27) permits: “[a] reasonable search for weapons for the protection of the police officer, where he has reason to believe that he is dealing with an armed and dangerous individual, regardless of whether he has probable cause to arrest the individual for a crime. The officer need not be absolutely certain that the individual is armed; the issue is whether a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger.” Here, the officers were aware that a person was walking on Amsterdam Avenue at midnight carrying a concealed weapon. It can be said with a reasonable degree of certainty that these officers, under these circumstances, feared for their own safety and for the safety of innocent bystanders who could have been on the street at that particular time. The intrusion was minimal when considered in relation to the possible dire consequences of not effecting a stop.
The dissent would dissect the actions of the police, a practice which is not looked upon with favor, and isolate two facts concerning defendant’s physical characteristics and suppress the gun which was seized. This is improper for it fails to consider the over-all street situation as it existed and which justifies the conclusion that the safety of the officers or others was endangered. Their response, which was limited in scope and in the degree of intrusion, was both reasonably related to the situation as it existed and reasonably calculated to protect the rights of the defendant. To conclude that the conduct of these officers was anything but reasonable, as the dissent urges, would require an officer “to await the glint of steel before he can act to preserve his safety.” (People v Benjamin, 51 NY2d 267, 271.) “The police officer is not an actor in a Hollywood scenario, where the quick draw of the gun provides exciting entertainment for the viewers. Rather, the police officer is experiencing the dangers of the real world where the Marquis of Queensberry rules do not apply.” (People v Rivera, 78 AD2d 327, 331, app dsmd 54 NY2d 1021.) Such *422an onerous burden should not be placed on those who serve to protect the lives and property of each one of us.
We have reviewed defendant’s remaining contentions and find each to be without merit.
Accordingly, the judgment of Supreme Court, New York County (Leff, J., at suppression; Greenfield, J., at trial), rendered April 22, 1980, convicting defendant, after trial by jury, of criminal possession of a weapon in the third degree, and sentencing him to an indeterminate term of from two and one-half to five years’ imprisonment, should be affirmed.